           Case 2:20-cv-01804-RJC Document 19 Filed 03/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JENNIFER HILTY,                                   ELECTRONICALLY FILED

      Plaintiff,                                  No. 2:20-cv-01804-RJC

      v.                                          Judge Robert J. Colville

ALLSTAR THERAPIES, INC.,
                                                  JURY TRIAL DEMANDED
      Defendant.


           DEFENDANT’S BRIEF OPPOSING PLAINTIFF’S MOTION TO STAY

I.     Introduction

       Plaintiff Jennifer Hilty (“Hilty”) seeks to halt her employment discrimination litigation

against Defendant Allstar Therapies, Inc. (“Allstar”) because her spouse, Rachel Brown

(“Brown”) awaits a right-to-sue letter from the EEOC. Hilty and Brown both worked for Allstar

and allege that Allstar discriminated against them due to their sexual orientation. But this

surface level similarity does not justify granting Hilty’s motion to stay. All four factors that

district courts in this circuit follow when weighing whether to stay a case favor denying Hilty’s

motion. Hilty also failed to explain how denying her motion would prejudice her. Hilty’s

motion to stay should be denied.

II.    Legal Standard

       “The power to stay is incidental to the power inherent in every court to dispose of cases

so as to promote their fair and efficient adjudication.” United States v. Breyer, 41 F.3d 884, 893

(3d Cir. 1994). But “efficiency does not, by itself, allow a federal court to refuse to exercise its

jurisdiction in favor of proceedings in an alternative forum.” CTF Hotel Holdings, Inc. v.

Marriott Int'l, Inc., 381 F.3d 131, 135–36 (3d Cir. 2004). “In determining whether to grant a

motion to stay, courts should consider: (1) the length of the requested stay; (2) the hardship or
          Case 2:20-cv-01804-RJC Document 19 Filed 03/08/21 Page 2 of 5




inequity that the movant would face in going forward with the litigation; (3) the injury that a stay

would inflict upon the non-movant; (4) whether a stay will simplify issues and promote judicial

economy.” Structural Grp., Inc. v. Liberty Mut. Ins. Co., No. Civ.A 1:07-CV-01793, 2008 WL

4616843, at *5 (M.D. Pa. Oct. 16, 2008). The Supreme Court of the United States (“Supreme

Court”) requires litigants seeking a stay to allege that a denial of the motion will harm them or be

unfair. Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). The United States Court of Appeals for

the Third Circuit (“Third Circuit”) recognizes that “[a] stay is an extraordinary measure” that

requires “compelling reasons for its issuance.” Breyer, 41 F.3d at 893.

III.   Argument

       The Court, after weighing the four stay factors, should deny Hilty’s motion. Regarding

factor one, the length of the stay, Hilty does not specify a time period for the requested stay.

(ECF No. 17.) She instead asks that the stay last until the Equal Employment Opportunity

Commission (“EEOC”) issues a notice of determination and right to sue letter in a proceeding

filed by her former coworker and current spouse, Brown. (Id. pp. 1–2.) Allstar terminated

Brown on October 16, 2019, after which Brown filed an EEOC charge alleging that Allstar fired

her in retaliation for a previous EEOC charge she filed. (Id. ¶¶ 1–3.)

       Brown does not necessarily need to wait for the EEOC to issue a determination in her

case. If 180 days have passed since she filed her EEOC charge, she “may elect to circumvent the

EEOC procedures and seek relief through a private enforcement action in a district court.”

Occidental Life Ins. Co. of Cal. v. EEOC, 432 U.S. 355, 361 (1977). In fact, if Brown requests a

right to sue letter following 180 days from lodging her EEOC charge, the EEOC must issue the

letter. Churchill v. Star Enterprises, 183 F.3d 184, 191 (3d Cir. 1999). The Court has no reason

to stay this case and passively wait for the EEOC to issue Brown a right to sue letter when she



                                                 2
          Case 2:20-cv-01804-RJC Document 19 Filed 03/08/21 Page 3 of 5




could request one herself. The indefinite length of Hilty’s requested stay favors denying her

motion.

       As to factor two, Hilty has failed to allege the hardship or inequity she would be

subjected to if this case proceeded without granting her stay. She instead couches her stay

motion on convenience and judicial economy as “the witnesses in each of the cases will be

substantially the same, as will the factual situation.” (ECF No. 17 ¶ 5.) Hilty’s failure to explain

the harm to her that will result if the motion to stay is denied should preclude the Court from

granting it. Landis, 299 U.S. at 255; Breyer, 41 F.3d at 893. Factor two favors denying Hilty’s

motion.

       Under factor three, staying this case will injure Allstar, the non-movant.           Hilty’s

indefinite stay request, if granted, could prevent the Parties from commencing discovery for

months. Many of the events referenced in Hilty’s complaint occurred in the summer of 2019, if

not before. (ECF No. 1 ¶¶ 9–25.) Witnesses’ memories of these alleged events and their

workplace interactions with Hilty will fade with time, lowering the quality of evidence Allstar

can obtain to rebut Hilty’s allegations. Considering that Hilty did not explain how not staying

this case would harm her, factor three favors denying the stay.

       Despite factor four’s focus on judicial economy, this factor does not favor Hilty. Hilty’s

motion to stay is based on her assertion that the witnesses and fact pattern in her case and

Brown’s case are the same or substantially the same. (ECF No. 17 ¶ 5.) Hilty neglects to

explain these similarities in her motion. (Id.) Allstar expects that Hilty and Brown will be

witnesses in each other’s cases. This does not mean that they need to be deposed twice. Allstar,

Hilty, and Brown could agree to conduct one deposition for each witness with knowledge of

common facts regarding their employment with Allstar.             This would achieve the judicial



                                                 3
          Case 2:20-cv-01804-RJC Document 19 Filed 03/08/21 Page 4 of 5




economy Hilty seeks without unduly delaying Allstar from obtaining testimonial evidence from

witnesses. As Hilty and Brown have the same counsel, it should not be difficult for Allstar to

work with them to complete discovery efficiently. (Id.)

        Allstar disagrees that the facts in Hilty’s and Brown’s cases are substantially the same.

Hilty and Brown have different disciplinary histories. Most notably, Hilty voluntarily quit her

employment with Allstar; Brown was fired. (ECF No. 8 ¶¶ 58–60.) Hilty does not explain how

issuing a stay will simplify the issues in her case. Factor four favors denying Hilty’s motion to

stay.

        If Hilty seeks a stay so she may later consolidate her case with the case that may be filed

by Brown if the EEOC issues Brown a right-to-sue notice, Allstar intends to oppose any request

for consolidation. Hilty’s and Brown’s matters do not meet the requirements for consolidation,

which Allstar will address in greater detail if a motion to consolidate is filed.

IV.     Conclusion

        All four motion-to-stay factors weigh in favor of denying Hilty’s motion. The Court

should not wait for an indefinite period of time for the EEOC to issue a right to sue letter to

Brown. This would interfere with Allstar obtaining fresher testimonies from witnesses. Hilty

also failed to explain how a denial of her stay motion would harm her or be unfair. Neither the

Court nor Allstar should have to speculate in order to fill in the gaps of Hilty’s motion to stay.

Finally, a stay is not necessary to promote judicial economy and simplify issues. Instead, the

Parties could simply agree to take one deposition per each witness common to Brown’s and

Hilty’s cases. Hilty does not explain how her case will be simplified by waiting for the EEOC to

issue Brown a right to sue letter. The Court should deny Hilty’s motion to stay.




                                                  4
         Case 2:20-cv-01804-RJC Document 19 Filed 03/08/21 Page 5 of 5




                                    Respectfully submitted,

                                    MEYER, DARRAGH, BUCKLER, BEBENEK
                                    & ECK, P.L.L.C.

Date: March 8, 2021           By:   /s/ Bernard P. Matthews, Jr.
                                    BERNARD P. MATTHEWS, JR., ESQ.
                                    Pa. I.D. #54880
                                    bmatthews@mdbbe.com
                                    ALEXANDER W. BROWN, ESQ.
                                    Pa. I.D. #322661
                                    abrown@mdbbe.com
                                    40 North Pennsylvania Ave., Suite 410
                                    Greensburg, PA 15601
                                    (724) 836-4840 (phone)
                                    (724) 836-0532 (facsimile)
                                    (Attorneys for Defendant)




                                       5
